                                  UNITED STATES DISTRICT COURT
                                   DISTRICT OF MASSACHUSETTS

 GREATER BOSTON LEGAL SERVICES,                   )
 et al.                                           )
                                                  )
                                                      UNOPPOSED MOTION FOR
                    Plaintiffs,                   )
                                                      EXTENSION OF TIME TO
                                                  )
                                                      RESPOND TO MOTION
         v.                                       )
                                                      TO DISMISS
                                                  )
 U.S. DEPARTMENT OF HOMELAND                      )
                                                      Civ. No. 21-cv-10083
 SECURITY, et al.                                 )
                                                  )
         Defendants.                              )



        Plaintiffs respectfully request a 25-day extension (until May 28, 2021) to respond to

Defendants’ Motion to Dismiss in the above-captioned case. As grounds for the request,

Plaintiffs state:

        1.      Plaintiffs—attorneys, small law firms, and a nonprofit legal services organization

who represent noncitizens in immigration matters—brought an Administrative Procedure Act

action against the U.S. Department of Homeland Security, U.S. Citizenship and Immigration

Services, U.S. Immigration and Customs Enforcement, U.S. Customs and Border Protection, and

each of their respective agency heads in their official capacity. The Complaint challenges the

systematic failure of the Department of Homeland Security to produce records necessary for

noncitizens and their counsel to support their claims and defenses or eligibility for benefits in a

range of civil immigration proceedings.

        2.      Plaintiffs filed their Complaint on January 15, 2021 and served Defendants on or

about January 20, 2021.
       3.         On March 17, 2021, Defendants moved to request a 28-day extension to respond

to the Complaint. The Court granted this motion and extended Defendants’ deadline to respond

until April 19, 2021.

       4.         On April 19, 2021, Defendants filed a Motion to Dismiss.

       5.         Plaintiffs’ current deadline to respond to the Motion to Dismiss is May 3, 2021.

       6.         Plaintiffs’ counsel have been diligently working on their response and conferring

with the various stakeholders involved in the action. However, Plaintiffs’ counsel require

additional time to complete a response to the Motion to Dismiss and believe that the requested

25-day extension will be sufficient to allow them to complete their preparation and review of

their response.

       7.         Undersigned counsel communicated with Defendants’ counsel who indicated that

they do not oppose the relief requested. See infra Rule 7.1(a)(2) Certification.

       8.         For the reasons described above, Plaintiffs contend that good cause exists for this

extension.

       WHEREFORE, Plaintiffs respectfully request that the Court grant this motion and extend

the deadline for Plaintiffs to file a response to the Motion to Dismiss until May 28, 2021.

                                                /s/ John T. Montgomery
                                                John T. Montgomery (BBO #352220)
                                                Ropes & Gray LLP
                                                Prudential Center
                                                Boston, MA 02199
                                                (617) 951-7000
                                                John.Montgomery@ropesgray.com

Dated: April 28, 2021
                              RULE 7.1(a)(2) CERTIFICATION

       On March 15, 2021, Defendants’ counsel emailed Plaintiffs’ counsel regarding their

intention to file a motion requesting an additional 28 days to respond to the Complaint.

Plaintiffs’ counsel offered not to oppose the motion, “provided that defendants agree to

reciprocate the same if plaintiffs request a similar extension in the future.”

       On March 16, 2021, Defendants’ counsel indicated that they would reciprocate,

specifically writing: “Should Plaintiffs make a similar request for an extension of a deadline,

Defendants intend to reciprocate your courtesy.”

       On April 27, 2021, Plaintiffs’ counsel emailed Defendants’ counsel regarding their

intention to file this motion. Defendants’ counsel confirmed that they would not oppose the

motion.

                                               /s/ John T. Montgomery
                                               John T. Montgomery


                                 CERTIFICATE OF SERVICE

        I hereby certify that this document will be served on all registered parties through the
court’s CM/ECF system.

                                               /s/ John T. Montgomery
                                               John T. Montgomery
